--------------------------------------------------------------------------------

Exhibit 10.15
REGISTRATION RIGHTS AGREEMENT


U.S. XPRESS ENTERPRISES, INC.


Dated as of June 13, 2018

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
   
Page
ARTICLE I
DEFINITIONS
 
Section 1.1
Certain Defined Terms
1
Section 1.2
Construction
4
     
ARTICLE II
TRANSFERS
     
Section 2.1
Binding Effect on Transferees
4
Section 2.2
Additional Purchases
5
Section 2.3
Legend
5
     
ARTICLE III
REGISTRATION RIGHTS
     
Section 3.1
Demand Registration
5
Section 3.2
Piggyback Registrations
7
Section 3.3
Registration Catch-Up Provisions.
9
Section 3.4
Withdrawal Rights
9
Section 3.5
Holdback Agreements
10
Section 3.6
Registration Procedures
10
Section 3.7
Registration Expenses
15
Section 3.8
Indemnification
16
     
ARTICLE IV
MISCELLANEOUS
     
Section 4.1
Headings
18
Section 4.2
Entire Agreement
18
Section 4.3
Further Actions and Cooperation
18
Section 4.4
Notices
19
Section 4.5
Applicable Law
19
Section 4.6
Severability
20
Section 4.7
Successors and Assigns
20
Section 4.8
Amendments
20
Section 4.9
Waiver
20
Section 4.10
Counterparts
20
Section 4.11
Submission To Jurisdiction
20
Section 4.12
Injunctive Relief
21
Section 4.13
Recapitalizations, Exchanges, Etc. Affecting the Shares of Common Stock; New
Issuance
21
Section 4.14
Termination
21
Section 4.15
Rule 144
21


 
i

--------------------------------------------------------------------------------



REGISTRATION RIGHTS AGREEMENT
THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made as of June 13,
2018, by and among Lisa M. Pate, Anna Marie Quinn 2012 Irrevocable Trust FBO
Lisa M. Pate, Quinn Family Partners, L.P., Patrick Quinn Non-GST Marital Trust,
Patrick Quinn GST Marital Trust, Patrick Quinn GST Tennessee Gap Trust, Patrick
Brian Quinn, Anna Marie Quinn 2012 Irrevocable Trust FBO Patrick Brian Quinn,
Anna Marie Quinn 2012 Irrevocable Trust FBO Renee A. Daly, Max L. Fuller, Fuller
Family Enterprises, LLC, William E. Fuller, Max L. Fuller 2008 Irrevocable Trust
FBO William E. Fuller, Max Fuller Family Limited Partnership, Max L. Fuller 2008
Irrevocable Trust FBO Stephen C. Fuller, Max L. Fuller 2008 Irrevocable Trust
FBO Christopher M. Fuller (the “Initial Stockholders”) and U.S. Xpress
Enterprises, Inc., a Nevada corporation (the “Company”). Unless otherwise
indicated, references to articles and sections shall be to articles and sections
of this Agreement.
RECITALS
Each of the Initial Stockholders is a holder of shares of (a) the Company’s
Class B common stock, par value $0.01 per share (the “Class B Common Stock”),
and/or (b) the Company’s Class A common stock, par value $0.01 per share (the
“Class A Common Stock).
The Company has agreed to provide the registration rights and other rights set
forth herein.
AGREEMENTS
NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements set forth herein and for good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
hereby agree as follows:
ARTICLE I
DEFINITIONS
                Section 1.1          Certain Defined Terms. For purposes of this
Agreement, the following terms shall have the following meanings:
(a)          “Affiliate” shall have the meaning set forth in Rule 12b-2
promulgated under the Exchange Act; provided that no Stockholder shall be deemed
an Affiliate of any other Stockholder solely by reason of any investment in the
Company.
(b)          “Agreement” shall have the meaning assigned to it in the preamble.
(c)          “Articles of Incorporation” shall mean the Second Amended and
Restated Articles of Incorporation of the Company, as the same may be amended
and/or restated from time to time.
1

--------------------------------------------------------------------------------

(d)          A Person shall be deemed to “Beneficially Own” securities if such
Person is deemed to be a “beneficial owner” within the meaning of Rules 13d-3
and 13d-5 under the Exchange Act as in effect on the date of this Agreement.
(e)          “Board” shall mean the board of directors of the Company.
(f)          “Bylaws” shall mean the bylaws of the Company, as the same may be
amended and/or restated from time to time.
(g)          “Commission” shall mean the United States Securities and Exchange
Commission or any successor agency.
(h)          “Common Stock” shall mean the Class A Common Stock, Class B Common
Stock and any and all securities of any kind whatsoever of the Company which may
be issued and outstanding on or after the date hereof in respect of, in exchange
for, or upon conversion of shares of Class A Common Stock or Class B Common
Stock pursuant to a merger, consolidation, stock split, stock dividend,
recapitalization of the Company, equity incentive plan, or otherwise.
(i)           “Company” shall have the meaning assigned to it in the preamble.
(j)           “Company Securities” shall mean (i) any Common Stock and (ii) any
other securities of the Company entitled to vote generally in the election of
directors of the Company.
(k)          “Demand” shall have the meaning assigned to it in Section 3.1(a).
(l)           “Demand Registration” shall have the meaning assigned to it in
Section 3.1(a).
(m)         “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.
(n)          “Free Writing Prospectus” shall mean a free writing prospectus, as
defined in Rule 405 under the Securities Act.
(o)          “Immediate Family Member” shall mean, with respect to any Person,
such Person’s spouse, lineal descendants, father, mother, brother, or sister
(natural or adopted).
(p)          “Initial Public Offering” shall mean the initial public offering of
Class A Common Stock pursuant to an effective registration statement under the
Securities Act.
(q)          “Initial Stockholders” shall have the meaning assigned to it in the
preamble.
(r)           “Inspectors” shall have the meaning assigned to it in Section
3.6(a)(vii)(3).
(s)          “Issuer Free Writing Prospectus” shall mean an issuer free writing
prospectus, as defined in Rule 433 under the Securities Act.
(t)           “Losses” shall have the meaning assigned to it in Section 3.8(a).
(u)          “Other Demanding Sellers” shall have the meaning assigned to it in
Section 3.2(b).
2

--------------------------------------------------------------------------------

(v)          “Other Proposed Sellers” shall have the meaning assigned to it in
Section 3.2(b).
(w)          “Permitted Transferee” shall mean:
(i)          in the case of any Stockholder: any other Stockholder;
(ii)          in the case of any Stockholder who is a natural person: (A) an
Immediate Family Member of such Stockholder, (B) any trust for the exclusive
benefit of such Stockholder, or for the benefit of an Immediate Family Member of
such Stockholder, (C) any corporation, limited liability company, or partnership
in which the direct and beneficial ownership of all equity interests thereof is
held by such Stockholder or by an Immediate Family Member of such Stockholder
(or any trust for the exclusive benefit of such persons), or (D) the heirs,
executors, administrators, or personal representatives upon the death of such
Stockholder, or upon the incompetency or disability of such Stockholder for
purposes of the protection and management of such Stockholder’s assets;
(iii)          in the case of any Stockholder that is a trust: (A) the grantor
of such trust, (B) any beneficiary of such trust who is an Immediate Family
Member of the grantor of such trust, or (C) any corporation, limited liability
company, partnership, trust, or other entity in which all direct and beneficial
ownership interests are owned by the grantor of such trust or an Immediate
Family Member of the grantor of such trust; or
(iv)          in the case of any Stockholder that is a corporation, limited
liability company, partnership, or other entity: any stockholder, member, or
partner thereof.
(x)          “Person” shall mean any individual, firm, corporation, partnership,
limited liability company or other entity, and shall include any successor (by
merger or otherwise) of such entity.
(y)         “Piggyback Notice” shall have the meaning assigned to it in Section
3.2(a).
(z)          “Piggyback Registration” shall have the meaning assigned to it in
Section 3.2(a).
(aa)        “Piggyback Seller” shall have the meaning assigned to it in Section
3.2(a).
(bb)       “Public Offering” shall mean an offering of equity securities of the
Company pursuant to an effective registration statement under the Securities
Act, including an offering in which Stockholders are entitled to sell Common
Stock pursuant to the terms of this Agreement, other than the Initial Public
Offering.
(cc)        “Records” shall have the meaning assigned to it in Section
3.6(a)(vii)(3).
(dd)       “Registrable Amount” shall mean an amount of Common Stock with
respect to which the reasonably anticipated aggregate price to the public of
which would exceed $25,000,000 (net of any underwriters’ discounts or
commissions).
(ee)        “Registrable Securities” shall mean any Common Stock currently owned
or hereafter acquired by any Stockholder. As to any particular Registrable
Securities, such securities shall cease to be Registrable Securities when (x) a
registration statement registering such securities under the Securities Act has
been declared effective and such securities have been sold or otherwise
transferred by the holder thereof pursuant to such effective registration
statement or (y) such securities are sold in accordance with Rule 144 (or any
successor provision) promulgated under the Securities Act.
 
3

--------------------------------------------------------------------------------

(ff)          “Requesting Stockholder” shall have the meaning assigned to it in
Section 3.1(a).
(gg)        “Securities Act” shall mean the Securities Act of 1933, as amended,
and the rules and regulations promulgated thereunder.
(hh)        “Selling Holders” shall have the meaning assigned to it in Section
3.6(a)(i).
(ii)           “Stockholders” shall mean (i) the Initial Stockholders and (ii)
each Permitted Transferee who becomes a party to or bound by the provisions of
this Agreement in accordance with the terms hereof or a Permitted Transferee
thereof who is entitled to enforce the provisions of this Agreement in
accordance with the terms hereof, in each case of clauses (i) and (ii) to the
extent that the Initial Stockholders and Permitted Transferees, together, hold
at least a Registrable Amount.
(jj)           “Stockholders’ Agreement” shall mean the Stockholders’ Agreement
among the Initial Stockholders and the Company dated the date hereof, as the
same may be amended from time to time.
(kk)         “Underwritten Offering” shall mean a sale of securities of the
Company to an underwriter or underwriters for reoffering to the public.
                Section 1.2         Construction.  For the purposes of this
Agreement (i) words (including capitalized terms defined herein) in the singular
shall be held to include the plural and vice versa and words (including
capitalized terms defined herein) of one gender shall be held to include the
other gender as the context requires, (ii) the terms “hereof,” “herein” and
“herewith” and words of similar import shall, unless otherwise stated, be
construed to refer to this Agreement as a whole and not to any particular
provision of this Agreement, and Article and Section references are to Articles
and Sections of this Agreement, unless otherwise specified, (iii) the word
“including” and words of similar import when used in this Agreement shall mean
“including, without limitation,” (iv) all references to any period of days shall
be deemed to be to the relevant number of calendar days unless otherwise
specified, and (v) all references herein to “$” or dollars shall refer to United
States dollars, unless otherwise specified.
ARTICLE II
TRANSFERS
                Section 2.1          Binding Effect on Transferees.  A Permitted
Transferee that is not already a Stockholder at the time of the transfer of
Company Securities shall become a Stockholder hereunder following a transfer by
a Stockholder of Company Securities to such Permitted Transferee upon the
execution by such Permitted Transferee of a joinder agreement providing that
such Person shall be bound by and shall fully comply with the terms of this
Agreement (including the provisions of Article III with respect to the Company
Securities being transferred to such transferee).
4

--------------------------------------------------------------------------------

                Section 2.2          Additional Purchases.  Any Company
Securities owned by a Stockholder on or after the date of this Agreement shall
have the benefit of and be subject to the terms and conditions of this
Agreement.
                Section 2.3          Legend.  Any certificate representing
Company Securities issued to a Stockholder shall be stamped or otherwise
imprinted with a legend in substantially the following form:
“The shares represented by this certificate are subject to the provisions
contained in the Registration Rights Agreement, dated as of June 13, 2018,
by and among U.S. Xpress Enterprises, Inc. and the stockholders of U.S. Xpress
Enterprises, Inc. described therein.”
The Company shall make customary arrangements to cause any Company Securities
issued in uncertificated form to be identified on the books of the Company in a
substantially similar manner.
ARTICLE III
REGISTRATION RIGHTS
                 Section 3.1          Demand Registration.
(a)       At any time after the date that is 180 days after the closing of the
Initial Public Offering (or in the case of the first Demand (as hereafter
defined), such prior date as would permit the Company to cause any filings
required hereunder to be filed on such date or the first possible date
thereafter), any Person that is a Stockholder (a “Requesting Stockholder”) on
the date of such request shall be entitled to make a written request of the
Company (a “Demand”) for registration under the Securities Act of an amount of
Registrable Securities that, when taken together with the amounts of Registrable
Securities requested to be registered under the Securities Act by such
Requesting Stockholder’s Affiliates and other Requesting Stockholders, equals or
is greater than the Registrable Amount (or such lesser amount as may be approved
by both the Company’s Chief Executive Officer and Chief Financial Officer) on
the date of such request (a “Demand Registration”) and thereupon the Company
will, subject to the terms of this Agreement, use its commercially reasonable
efforts to effect the registration under the Securities Act of:
(i)           the Registrable Securities which the Company has been so requested
to register by the Requesting Stockholders for disposition in accordance with
the intended method of disposition stated in such Demand, which may be an
Underwritten Offering;
(ii)           all other Registrable Securities which the Company has been
requested to register pursuant to Section 3.1(b); and
5

--------------------------------------------------------------------------------

 
(iii)           all shares of Common Stock which the Company may elect to
register in connection with any offering of Registrable Securities pursuant to
this Section 3.1, but subject to Section 3.1(f);
all to the extent necessary to permit the disposition (in accordance with the
intended methods thereof) of the Registrable Securities and the additional
Common Stock, if any, to be so registered.
(b)        A Demand shall specify: (i) the aggregate number of Registrable
Securities requested to be registered in such Demand Registration, (ii) the
intended method of disposition in connection with such Demand Registration, to
the extent then known and (iii) the identity of the Requesting Stockholder (or
Requesting Stockholders). Within 5 days after receipt of a Demand, the Company
shall give written notice of such Demand to each other Person that on the date a
Demand is delivered to the Company is a Stockholder. Subject to Section 3.1(f),
the Company shall include in the Demand Registration covered by such Demand all
Registrable Securities with respect to which the Company has received a written
request for inclusion therein (i) if a notice by the Company is required by this
paragraph, within 5 days after such notice by the Company has been given, or
(ii) if no notice by the Company is required by this paragraph, within 5 days
after receipt by the Company of such Demand. Such written request shall comply
with the requirements of a Demand as set forth in this Section 3.1(b).
(c)         Each Stockholder shall be entitled to an unlimited number of Demand
Registrations until such time as the Stockholders, together, Beneficially Own
less than a Registrable Amount of the issued and outstanding Common Stock of the
Company; provided, however, that the Company shall not be required to effect
more than one Demand Registration per calendar year.
(d)         Demand Registrations shall be on such appropriate registration form
of the Commission as shall be selected by the Requesting Stockholders,
including, to the extent permissible, an existing effective registration
statement filed by the Company with the Commission, and shall be reasonably
acceptable to the Company.
(e)         The Company shall not be obligated to effect any Demand Registration
(i) within three months of a “firm commitment” Underwritten Offering in which
all Stockholders were given “piggyback” rights pursuant to Section 3.2 (subject
to Section 3.1(f)) and at least 50% of the number of Registrable Securities
requested by such Stockholders to be included in such Demand Registration were
included) or (ii) within three months of any other Demand Registration. In
addition, the Company shall be entitled to postpone (upon written notice to all
Stockholders) for up to 120 days the filing or the effectiveness of a
registration statement for any Demand Registration (but no more than twice in
any period of 12 consecutive months) if the Board determines in good faith and
in its reasonable judgment that the filing or effectiveness of the registration
statement relating to such Demand Registration would cause the disclosure of
material, non-public information that the Company has a bona fide business
purpose for preserving as confidential. In the event of a postponement by the
Company of the filing or effectiveness of a registration statement for a Demand
Registration, the holders of a majority of Registrable Securities held by the
Requesting Stockholder(s) shall have the right to withdraw such Demand in
accordance with Section 3.4.

6

--------------------------------------------------------------------------------

(f)          The Company shall not include any securities other than Registrable
Securities in a Demand Registration, except with the written consent of
Stockholders participating in such Demand Registration that hold a majority of
the Registrable Securities included in such Demand Registration. If, in
connection with a Demand Registration, any managing underwriter (or, if such
Demand Registration is not an Underwritten Offering, a nationally recognized
independent investment bank selected by the Company advises the Company, in
writing, that, in its opinion, the inclusion of all of the securities, including
securities of the Company that are not Registrable Securities, sought to be
registered in connection with such Demand Registration would adversely affect
the marketability of the Registrable Securities sought to be sold pursuant
thereto, then the Company shall include in such registration statement only such
securities as the Company is advised by such underwriter or investment bank can
be sold without such adverse effect as follows and in the following order of
priority: (i) first, subject to adjustment as provided in Section 3.3 hereof, up
to the number of Registrable Securities requested to be included in such Demand
Registration by the Stockholders, which, in the opinion of the underwriter can
be sold without adversely affecting the marketability of the offering, pro rata
among such Stockholders requesting such Demand Registration on the basis of the
number of such securities held by such Stockholders and by Stockholders that are
Piggyback Sellers; (ii) second, securities the Company proposes to sell; and
(iii) third, all other securities of the Company duly requested to be included
in such registration statement, pro rata on the basis of the amount of such
other securities requested to be included or such other method determined by the
Company.
(g)          Any time that a Demand Registration involves an Underwritten
Offering, the Company shall select the investment banker or investment bankers
and managers that will serve as lead and co-managing underwriters with respect
to the offering of such Registrable Securities.
                Section 3.2          Piggyback Registrations.
(a)          Subject to the terms and conditions hereof, whenever the Company
proposes to register any of its equity securities under the Securities Act
(other than a registration by the Company on a registration statement on Form
S-4 or a registration statement on Form S-8 or any successor forms thereto)
(each, a “Piggyback Registration”), whether for its own account or for the
account of others, the Company shall give the Stockholders prompt written notice
thereof (but not less than 5 days prior to the filing by the Company with the
Commission of any registration statement with respect thereto). Such notice (a
“Piggyback Notice”) shall specify, at a minimum, the number of equity securities
proposed to be registered, the proposed date of filing of such registration
statement with the Commission, the proposed means of distribution and the
proposed managing underwriter or underwriters (if any and if known). Upon the
written request (i) if a Piggyback Notice is required by this paragraph, of any
Person that on the date of such Piggyback Notice is a Stockholder, given within
5 days after such Piggyback Notice is received by such Person, or (ii) if no
Piggyback Notice is required by this paragraph, of any Person that on the date
of approval by the Board of the filing of such Piggyback Registration is a
Stockholder, within 5 days of such Board approval (any such Persons as described
in (i) and (ii) above, each, a “Piggyback Seller”) (which written request shall
specify the number of Registrable Securities then presently intended to be
disposed of by such Piggyback Seller), the Company, subject to the terms and
conditions of this Agreement, shall use its commercially reasonable efforts to
cause all such Registrable Securities held by Piggyback Sellers with respect to
which the Company has received such written requests for inclusion to be
included in such Piggyback Registration on the same terms and conditions as the
Company’s equity securities being sold in such Piggyback Registration.
7

--------------------------------------------------------------------------------

(b)          If, in connection with a Piggyback Registration, any managing
underwriter (or, if such Piggyback Registration is not an Underwritten Offering,
a nationally recognized independent investment bank selected by the Company
advises the Company in writing that, in its opinion, the inclusion of all the
equity securities sought to be included in such Piggyback Registration by (i)
the Company, (ii) others who have sought to have equity securities of the
Company registered in such Piggyback Registration pursuant to rights to demand
(other than pursuant to so-called “piggyback” or other incidental or
participation registration rights) such registration (such Persons being “Other
Demanding Sellers”), (iii) the Piggyback Sellers and (iv) any other proposed
sellers of equity securities of the Company (such Persons being “Other Proposed
Sellers”), as the case may be, would adversely affect the marketability of the
equity securities sought to be sold pursuant thereto, then the Company shall
include in the registration statement applicable to such Piggyback Registration
only such equity securities as the Company is so advised by such underwriter or
investment bank can be sold without such an effect, as follows and in the
following order of priority:
  (i)           if the Piggyback Registration relates to an offering for the
Company’s own account, then (A) first, such number of equity securities to be
sold by the Company as the Company, in its reasonable judgment and acting in
good faith and in accordance with sound financial practice, shall have
determined, (B) second, subject to adjustment as provided in Section 3.3 hereof,
Registrable Securities of Piggyback Sellers and securities sought to be
registered by Other Demanding Sellers (if any), pro rata on the basis of the
number of shares of Common Stock held by such Piggyback Sellers and Other
Demanding Sellers and (C) third, other equity securities held by any Other
Proposed Sellers; or
  (ii)           if the Piggyback Registration relates to an offering other than
for the Company’s own account, then (A) first, subject to adjustment as provided
in Section 3.3 hereof, such number of equity securities sought to be registered
by each Other Demanding Seller and the Piggyback Sellers (if any), pro rata in
proportion to the number of shares of Common Stock held by all such Other
Demanding Sellers and Piggyback Sellers and (B) second, other equity securities
held by any Other Proposed Sellers or to be sold by the Company as determined by
the Company and with such priorities among them as may from time to time be
determined or agreed to by the Company.
(c)          In connection with any Underwritten Offering under this Section 3.2
for the Company’s account, the Company shall not be required to include a
holder’s Registrable Securities in the Underwritten Offering unless such holder
accepts the terms of the underwriting as agreed upon between the Company and the
underwriters selected by the Company.
(d)          If, at any time after giving written notice of its intention to
register any of its equity securities as set forth in this Section 3.2 and prior
to the time the registration statement filed in connection with such Piggyback
Registration is declared effective, the Company shall determine for any reason
not to register such equity securities, the Company may, at its election, give
written notice of such determination to each Stockholder and thereupon shall be
relieved of its obligation to register any Registrable Securities in connection
with such particular withdrawn or abandoned Piggyback Registration (but not from
its obligation to pay the Registration Expenses in connection therewith as
provided herein); provided, that Stockholders may continue the registration as a
Demand Registration pursuant to the terms of Section 3.1.
8

--------------------------------------------------------------------------------

Section 3.3          Registration Catch-Up Provisions.
(a)          An “Affected Party” is any Stockholder who for any reason (i) does
not participate in a registered offering (including an initial public offering)
or block sale, or (ii) participates in a registered offering or block sale but
does not sell all the shares of Common Stock that such Stockholder would have
been entitled to sell in such registered offering or block sale.  The number of
shares of Common Stock the Affected Party would have been entitled to sell in
such registered offering or block sale shall be the maximum amount determined
without regard to any reduction resulting from advice of the managing
underwriter of the offering, the broker-dealer effecting the block sale, or the
Company’s legal counsel, that such Stockholder’s participation is not permitted
or would negatively impact the offering or sale.
(b)          The shares of Common Stock withheld from sale by Affected Parties
in registered offerings or block sales (assuming such Affected Parties had
participated in such offerings or block sales to the maximum extent provided for
in connection with those transactions) during the period of five years ending on
the fifth anniversary of the Company’s initial public offering (the “Excluded
Shares”) shall be rolled forward and have first priority (not subject to
cutbacks, except pro rata among Affected Parties as may be required) (i) in
connection with a Demand Registration, or (ii) subject to the priority
provisions in favor of the Company as set forth in Section 3.2(b)(i)(A), in
connection with a Piggyback Registration.
(c)          The Excluded Shares available for application to registered
offerings under this Section 3.3 (i) may be included in any Demand Registration
or Piggyback Registration occurring after the transaction resulting in their
designation as Excluded Shares, whether such subsequent registered offering
occurs before or after the fifth anniversary of the Company’s initial public
offering, (ii) will be reduced by the amount of Excluded Shares applied to
previously completed registered offerings of Common Stock hereunder or block
sales of Common Stock pursuant to Article 3 of the Stockholders’ Agreement, and
(iii) will expire on the tenth anniversary of this Agreement.
                Section 3.4          Withdrawal Rights.  Any Stockholder having
notified or directed the Company to include any or all of its Registrable
Securities in a registration statement under the Securities Act shall have the
right to withdraw any such notice or direction with respect to any or all of the
Registrable Securities designated by it for registration by giving written
notice to such effect to the Company prior to the effective date of such
registration statement. In the event of any such withdrawal, the Company shall
not include such Registrable Securities in the applicable registration and such
Registrable Securities shall continue to be Registrable Securities for all
purposes of this Agreement. No such withdrawal shall affect the obligations of
the Company with respect to the Registrable Securities not so withdrawn;
provided, however, that in the case of a Demand Registration, if such withdrawal
shall reduce the number of Registrable Securities sought to be included in such
registration below the Registrable Amount, then the Company shall as promptly as
practicable give each holder of Registrable Securities sought to be registered
notice to such effect and, within 10 days following the mailing of such notice,
such holder(s) of Registrable Securities still seeking registration shall, by
written notice to the Company, elect to register additional Registrable
Securities, when taken together with elections to register Registrable
Securities by its Permitted Transferees, to satisfy the Registrable Amount or
elect that such registration statement not be filed or, if theretofore filed, be
withdrawn. During such 10-day period, the Company shall not file such
registration statement if not theretofore filed or, if such registration
statement has been theretofore filed, the Company shall not seek, and shall use
commercially reasonable efforts to prevent, the effectiveness thereof.
9

--------------------------------------------------------------------------------

          Section 3.5          Holdback Agreements.  Each Stockholder agrees not
to effect any public sale or distribution (including sales pursuant to Rule 144)
of equity securities of the Company, or any securities convertible into or
exchangeable or exercisable for such equity securities, during any time period
reasonably requested by the Company (which shall not exceed 180 days with
respect to the Initial Public Offering and 45 days with respect to any other
Public Offering), with respect to any Public Offering, Demand Registration or
Piggyback Registration (in each case, except as part of such registration), or,
in each case, a later date required by any underwriting agreement with respect
thereto.
          Section 3.6          Registration Procedures.
  (a)          If and whenever the Company is required to use commercially
reasonable efforts to effect the registration of any Registrable Securities
under the Securities Act as provided in Sections 3.1 and 3.2, the Company shall
as promptly as practicable (in each case, to the extent applicable):
(i)           prepare and file with the Commission a registration statement to
effect such registration, cause such registration statement to become effective
at the earliest possible date permitted under the rules and regulations of the
Commission, and thereafter use commercially reasonable efforts to cause such
registration statement to remain effective pursuant to the terms of this
Agreement; provided, however, that the Company may discontinue any registration
of its securities which are not Registrable Securities at any time prior to the
effective date of the registration statement relating thereto; provided, further
that before filing such registration statement or any amendments thereto, the
Company will furnish to the counsel selected by the holders of Registrable
Securities which are to be included in such registration (“Selling Holders”)
copies of all such documents proposed to be filed, which documents will be
subject to the review of such counsel, and such review to be conducted with
reasonable promptness;
(ii)           prepare and file with the Commission such amendments (including
post-effective amendments) and supplements to such registration statement and
the prospectus used in connection therewith and any Exchange Act reports
incorporated by reference therein as may be necessary to keep such registration
statement effective and to comply with the provisions of the Securities Act with
respect to the disposition of all securities covered by such registration
statement until the earlier of such time as all of such securities have been
disposed of in accordance with the intended methods of disposition by the seller
or sellers thereof set forth in such registration statement or (i) in the case
of a Demand Registration pursuant to Section 3.1, the expiration of 60 days
after such registration statement becomes effective, or (ii) in the case of a
Piggyback Registration pursuant to Section 3.2, the expiration of 60 days after
such registration statement becomes effective;
10

--------------------------------------------------------------------------------

(iii)           furnish to each Selling Holder and each underwriter, if any, of
the securities being sold by such Selling Holder such number of conformed copies
of such registration statement and of each amendment and supplement thereto (in
each case including all exhibits), such number of copies of the prospectus
contained in such registration statement (including each preliminary prospectus
and any summary prospectus) and any other prospectus filed under Rule 424 under
the Securities Act, in conformity with the requirements of the Securities Act,
and any Issuer Free Writing Prospectus and such other documents as such Selling
Holder and underwriter, if any, may reasonably request in order to facilitate
the public sale or other disposition of the Registrable Securities owned by such
seller;
(iv)           use commercially reasonable efforts to register or qualify such
Registrable Securities covered by such registration statement under such other
securities laws or blue sky laws of such jurisdictions as any Selling Holder and
any underwriter of the securities being sold by such Selling Holder shall
reasonably request, and take any other action which may be reasonably necessary
or advisable to enable such Selling Holder and underwriter to consummate the
disposition in such jurisdictions of the Registrable Securities owned by such
Selling Holder, except that the Company shall not for any such purpose be
required to qualify generally to do business as a foreign corporation in any
jurisdiction wherein it would not but for the requirements of this clause (iv)
be obligated to be so qualified, to subject itself to taxation in any such
jurisdiction or to file a general consent to service of process in any such
jurisdiction;
(v)            use commercially reasonable efforts to cause such Registrable
Securities to be listed on each securities exchange on which similar securities
issued by the Company are then listed and, if no such securities are so listed,
use commercially reasonable efforts to cause such Registrable Securities to be
listed on the New York Stock Exchange or the Nasdaq Stock Market;
(vi)           use commercially reasonable efforts to cause such Registrable
Securities covered by such registration statement to be registered with or
approved by such other governmental agencies or authorities as may be necessary
to enable the Selling Holder(s) thereof to consummate the disposition of such
Registrable Securities;
(vii)          in connection with an Underwritten Offering, obtain for each
Selling Holder and underwriter:
11

--------------------------------------------------------------------------------

(1)           an opinion of counsel for the Company, covering the matters
customarily covered in opinions requested in underwritten offerings and such
other matters as may be reasonably requested by such Selling Holder and
underwriters, and
(2)           a “comfort” letter (or, in the case of any such Person which does
not satisfy the conditions for receipt of a “comfort” letter specified in
Statement on Auditing Standards No. 72, an “agreed upon procedures” letter)
signed by the independent registered public accountants who have certified the
Company’s financial statements included in such registration statement (and, if
necessary, any other independent registered public accountant of any subsidiary
of the Company or any business acquired by the Company from which financial
statements and financial data are, or are required to be, included in the
registration statement);
(3)           promptly make available for inspection by any seller, any
underwriter participating in any disposition pursuant to any registration
statement, and any attorney, accountant or other agent or representative
retained by any such seller or underwriter (collectively, the “Inspectors”), all
financial and other records, pertinent corporate documents and properties of the
Company (collectively, the “Records”), as shall be reasonably necessary to
enable them to exercise their due diligence responsibility, and cause the
Company’s officers, directors and employees to supply all information requested
by any such Inspector in connection with such registration statement; provided,
however, that, unless the disclosure of such Records is necessary to avoid or
correct a misstatement or omission in the registration statement or the release
of such Records is ordered pursuant to a subpoena or other order from a court of
competent jurisdiction, the Company shall not be required to provide any
information under this subparagraph (viii) if (i) the Company believes, after
consultation with counsel for the Company, that to do so would cause the Company
to forfeit an attorney-client privilege that was applicable to such information
or (ii) if either (A) the Company has requested and been granted from the
Commission confidential treatment of such information contained in any filing
with the Commission or documents provided supplementally or otherwise or (B) the
Company reasonably determines in good faith that such Records are confidential
and so notifies the Inspectors in writing unless prior to furnishing any such
information with respect to (i) or (ii) such holder of Registrable Securities
requesting such information agrees, and causes each of its Inspectors, to enter
into a confidentiality agreement on terms reasonably acceptable to the Company;
and provided, further, that each Holder of Registrable Securities agrees that it
will, upon learning that disclosure of such Records is sought in a court of
competent jurisdiction, give notice to the Company and allow the Company, at its
expense, to undertake appropriate action and to prevent disclosure of the
Records deemed confidential;
12

--------------------------------------------------------------------------------

(viii)     promptly notify in writing each Selling Holder and the underwriters,
if any, of the following events:
(1)           the filing of the registration statement, the prospectus or any
prospectus supplement related thereto, any Issuer Free Writing Prospectus or
post-effective amendment to the registration statement and, with respect to the
registration statement or any post-effective amendment thereto, when the same
has become effective;
(2)           any request by the Commission for amendments or supplements to the
registration statement or the prospectus or for additional information;
(3)           the issuance by the Commission of any stop order suspending the
effectiveness of the registration statement or the initiation of any proceedings
by any Person for that purpose;
(4)           when any Issuer Free Writing Prospectus includes information that
may conflict with the information contained in the registration statement; and
(5)           the receipt by the Company of any notification with respect to the
suspension of the qualification of any Registrable Securities for sale under the
securities or blue sky laws of any jurisdiction or the initiation or threat of
any proceeding for such purpose;
                               (ix)       notify each Selling Holder, at any
time when a prospectus relating thereto is required to be delivered under the
Securities Act, upon discovery that, or upon the happening of any event as a
result of which, the prospectus included in such registration statement, as then
in effect, includes an untrue statement of a material fact or omits to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading, and, at the request of any Selling Holder, promptly
prepare and furnish to such seller a reasonable number of copies of a supplement
to or an amendment of such prospectus as may be necessary so that, as thereafter
delivered to the purchasers of such Registrable Securities, such prospectus
shall not include an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading;
   (x)        make every reasonable effort to obtain the withdrawal of any order
suspending the effectiveness of such registration statement;
   (xi)       otherwise use commercially reasonable efforts to comply with all
applicable rules and regulations of the Commission, and make available to
Selling Holders, as promptly as practicable, an earnings statement covering the
period of at least 12 months, but not more than 18 months, beginning with the
first day of the Company’s first full quarter after the effective date of such
registration statement, which earnings statement shall satisfy the provisions of
Section 11(a) of the Securities Act and Rule 158 thereunder;
13

--------------------------------------------------------------------------------

(xii)      cooperate with the sellers and the managing underwriter to facilitate
the timely preparation and delivery of certificates (which shall not bear any
restrictive legends unless required under applicable law), if necessary or
appropriate, representing securities sold under any registration statement, and
enable such securities to be in such denominations and registered in such names
as the managing underwriter or such sellers may request and keep available and
make available to the Company’s transfer agent prior to the effectiveness of
such registration statement a supply of such certificates as necessary or
appropriate;
(xiii)      have appropriate officers of the Company prepare and make
presentations at any “road shows” and before analysts and rating agencies, as
the case may be, and otherwise use its reasonable best efforts to cooperate as
reasonably requested by the Selling Holders and the underwriters in the
offering, marketing or selling of the Registrable Securities;
(xiv)      if requested by any Selling Holders or any underwriter, promptly
incorporate in the registration statement or any prospectus, pursuant to a
supplement or post-effective amendment if necessary, such information as such
Selling Holders may reasonably request to have included therein, including,
without limitation, information relating to the “Plan of Distribution” of the
Registrable Securities;
(xv)      cooperate and assist in any filings required to be made with the
Financial Industry Regulatory Authority, Inc. (“FINRA”) and in the performance
of any due diligence investigation by any underwriter that is required to be
undertaken in accordance with the rules and regulations of the FINRA; and
(xvi)     otherwise use commercially reasonable efforts to comply with all
applicable rules and regulations of the Commission and all reporting
requirements under the rules and regulations of the Exchange Act. The Company
may require each Selling Holder and each underwriter, if any, to furnish the
Company in writing such information regarding each Selling Holder or underwriter
and the distribution of such Registrable Securities as the Company may from time
to time reasonably request to complete or amend the information required by such
registration statement.
(b)          Without limiting any of the foregoing, in the event that the
offering of Registrable Securities is to be made by or through an underwriter,
the Company shall enter into an underwriting agreement with a managing
underwriter or underwriters containing representations, warranties, indemnities
and agreements customarily included (but not inconsistent with the covenants and
agreements of the Company contained herein) by an issuer of common stock in
underwriting agreements with respect to offerings of common stock for the
account of, or on behalf of, such issuers. In connection with any offering of
Registrable Securities registered pursuant to this Agreement, the Company shall
furnish to the underwriter, if any (or, if no underwriter, the sellers of such
Registrable Securities), unlegended certificates representing ownership of the
Registrable Securities being sold (unless, in the Company’s sole discretion,
such Registrable Securities are to be issued in uncertificated form pursuant to
the customary arrangements for issuing shares in such form), in such
denominations as requested and instruct any transfer agent and registrar of the
Registrable Securities to release any stop transfer order with respect thereto.
14

--------------------------------------------------------------------------------

(c)          Each Selling Holder agrees that upon receipt of any notice from the
Company of the happening of any event of the kind described in Section
3.6(a)(ix), such Selling Holder shall forthwith discontinue such Selling
Holder’s disposition of Registrable Securities pursuant to the applicable
registration statement and prospectus relating thereto until such Selling
Holder’s receipt of the copies of the supplemented or amended prospectus
contemplated by Section 3.6(a)(ix) and, if so directed by the Company, deliver
to the Company, at the Company’s expense, all copies, other than permanent file
copies, then in such Selling Holder’s possession of the prospectus current at
the time of receipt of such notice relating to such Registrable Securities. In
the event the Company shall give such notice, any applicable 60-day period
during which such registration statement must remain effective pursuant to this
Agreement shall be extended by the number of days during the period from the
date of giving of a notice regarding the happening of an event of the kind
described in Section 3.6(a)(ix) to the date when all such Selling Holders shall
receive such a supplemented or amended prospectus and such prospectus shall have
been filed with the Commission.
               Section 3.7          Registration Expenses.  All expenses
incident to the Company’s performance of, or compliance with, its obligations
under this Agreement including, without limitation, all registration and filing
fees, all fees and expenses of compliance with securities and “blue sky” laws,
all fees and expenses associated with filings required to be made with FINRA
(including, if applicable, the fees and expenses of any “qualified independent
underwriter” as such term is defined in NASD Rule 2720 or the equivalent rule
incorporated into the FINRA rulebook), all fees and expenses of compliance with
securities and “blue sky” laws, all printing (including, without limitation,
expenses of printing certificates, if any, for the Registrable Securities in a
form eligible for deposit with the Depository Trust Company and of printing
prospectuses if the printing of prospectuses and Issuer Free Writing
Prospectuses is requested by a holder of Registrable Securities) and copying
expenses, all messenger and delivery expenses, all fees and expenses of the
Company’s independent certified public accountants and counsel (including,
without limitation, with respect to “comfort” letters and opinions) and fees and
expenses of one firm of counsel to the Stockholders selling in such registration
(which firm shall be selected by the Stockholders selling in such registration
that hold a majority of the Registrable Securities included in such
registration) (collectively, the “Registration Expenses”) shall be borne by the
Company, regardless of whether a registration is effected. The Company will pay
its internal expenses (including, without limitation, all salaries and expenses
of its officers and employees performing legal or accounting duties, the expense
of any annual audit and the expense of any liability insurance) and the expenses
and fees for listing the securities to be registered on each securities exchange
and included in each established over-the-counter market on which similar
securities issued by the Company are then listed or traded. Each Selling Holder
shall pay its portion of all underwriting discounts and commissions and transfer
taxes, if any, relating to the sale of such Selling Holder’s Registrable
Securities pursuant to any registration.
15

--------------------------------------------------------------------------------

            Section 3.8          Indemnification.
(a)          The Company agrees to indemnify and hold harmless, to the fullest
extent permitted by law, each Selling Holder, its officers, directors,
employees, managers, members, partners and agents and each Person who controls
(within the meaning of Section 15 of the Securities Act and Section 20 of the
Exchange Act) such Selling Holder or such other indemnified Person from and
against all losses, claims, damages, liabilities and expenses (including
reasonable expenses of investigation and reasonable attorneys’ fees and
expenses) (collectively, the “Losses”) caused by, resulting from or relating to
any untrue statement (or alleged untrue statement) of a material fact contained
in any registration statement, any Issuer Free Writing Prospectus, any
prospectus or preliminary prospectus or any amendment thereof or supplement
thereto or any omission (or alleged omission) of a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, except insofar as the
same are caused by any information furnished in writing to the Company by such
Selling Holder expressly for use therein. In connection with an Underwritten
Offering and without limiting any of the Company’s other obligations under this
Agreement, the Company shall also indemnify such underwriters, their officers,
directors, employees and agents and each Person who controls (within the meaning
of Section 15 of the Securities Act and Section 20 of the Exchange Act) such
underwriters or such other indemnified Person to the same extent as provided
above with respect to the indemnification (and exceptions thereto) of the
holders of Registrable Securities being sold. Reimbursements payable pursuant to
the indemnification contemplated by this Section 3.8(a) will be made by periodic
payments during the course of any investigation or defense, as and when bills
are received or expenses incurred.
(b)          In connection with any registration statement in which a holder of
Registrable Securities is participating, each such Selling Holder will furnish
to the Company in writing information regarding such Selling Holder’s ownership
of Registrable Securities and its intended method of distribution thereof and,
to the extent permitted by law, shall, severally and not jointly, indemnify the
Company, its directors, officers, employees and agents and each Person who
controls (within the meaning of Section 15 of the Securities Act and Section 20
of the Exchange Act) the Company or such other indemnified Person against all
Losses caused by any untrue statement of material fact contained in the
registration statement, any Issuer Free Writing Prospectus, any prospectus or
preliminary prospectus or any amendment thereof or supplement thereto or any
omission of a material fact required to be stated therein or necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading, but only to the extent that such untrue statement or
omission is caused by and contained in such information so furnished in writing
by such Selling Holder expressly for use therein; provided, however, that each
Selling Holder’s obligation to indemnify the Company hereunder shall, to the
extent more than one Selling Holder is subject to the same indemnification
obligation, be apportioned between each Selling Holder based upon the net amount
received by each Selling Holder from the sale of Registrable Securities, as
compared to the total net amount received by all of the Selling Holders of
Registrable Securities sold pursuant to such registration statement.
Notwithstanding the foregoing, no Selling Holder shall be liable to the Company
for amounts in excess of the lesser of (i) such apportionment and (ii) the net
amount received by such holder in the offering giving rise to such liability.
16

--------------------------------------------------------------------------------

(c)          Any Person entitled to indemnification hereunder shall give prompt
written notice to the indemnifying party of any claim with respect to which it
seeks indemnification; provided, however, the failure to give such notice shall
not release the indemnifying party from its obligation, except to the extent
that the indemnifying party has been materially prejudiced by such failure to
provide such notice on a timely basis.
(d)          In any case in which any such action is brought against any
indemnified party, and it notifies an indemnifying party of the commencement
thereof, the indemnifying party will be entitled to participate therein, and, to
the extent that it may wish, jointly with any other indemnifying party similarly
notified, to assume the defense thereof, with counsel reasonably satisfactory to
such indemnified party, and after notice from the indemnifying party to such
indemnified party of its election so to assume the defense thereof, the
indemnifying party will not (so long as it shall continue to have the right to
defend, contest, litigate and settle the matter in question in accordance with
this paragraph) be liable to such indemnified party hereunder for any legal or
other expense subsequently incurred by such indemnified party in connection with
the defense thereof other than reasonable costs of investigation, supervision
and monitoring (unless (i) such indemnified party reasonably objects to such
assumption on the grounds that there may be defenses available to it which are
different from or in addition to the defenses available to such indemnifying
party or (ii) the indemnifying party shall have failed within a reasonable
period of time to assume such defense and the indemnified party is or is
reasonably likely to be prejudiced by such delay, in either event the
indemnified party shall be promptly reimbursed by the indemnifying party for the
expenses incurred in connection with retaining separate legal counsel). An
indemnifying party shall not be liable for any settlement of an action or claim
effected without its consent. The indemnifying party shall lose its right to
defend, contest, litigate and settle a matter if it shall fail to diligently
contest such matter (except to the extent settled in accordance with the next
following sentence). No matter shall be settled by an indemnifying party without
the consent of the indemnified party (which consent shall not be unreasonably
withheld, it being understood that the indemnified party shall not be deemed to
be unreasonable in withholding its consent if the proposed settlement imposes
any obligation on the indemnified party other than the payment of money or if
the proposed settlement does not include an unconditional release of such
indemnified party for all claims relating to such matter).
(e)          The indemnification provided for under this Agreement shall remain
in full force and effect regardless of any investigation made by or on behalf of
the indemnified Person and will survive the transfer of the Registrable
Securities and the termination of this Agreement.
(f)           If recovery is not available under the foregoing indemnification
provisions for any reason or reasons other than as specified therein, any Person
who would otherwise be entitled to indemnification by the terms thereof shall
nevertheless be entitled to contribution with respect to any Losses with respect
to which such Person would be entitled to such indemnification but for such
reason or reasons. In determining the amount of contribution to which the
respective Persons are entitled, there shall be considered the Persons’ relative
knowledge and access to information concerning the matter with respect to which
the claim was asserted, the opportunity to correct and prevent any statement or
omission, and other equitable considerations appropriate under the
circumstances. It is hereby agreed that it would not necessarily be equitable if
the amount of such contribution were determined by pro rata or per capita
allocation. No Person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any Person who was not found guilty of such fraudulent misrepresentation.
Notwithstanding the foregoing, no Selling Holder or transferee thereof shall be
required to make a contribution in excess of the net amount received by such
holder from its sale of Registrable Securities in connection with the offering
that gave rise to the contribution obligation.
17

--------------------------------------------------------------------------------

                (g)           Not less than three days before the expected
filing date of each registration statement pursuant to this Agreement, the
Company shall notify each Stockholder who has timely provided the requisite
notice hereunder entitling the Stockholder to register Registrable Securities in
such registration statement of the information, documents and instruments from
such Stockholder that the Company or any underwriter reasonably requests in
connection with such registration statement, including, but not limited to a
questionnaire, custody agreement, power of attorney, lock-up letter and
underwriting agreement (the “Requested Information”). If the Company has not
received, on or before the day before the expected filing date, the Requested
Information from such Stockholder, the Company may file the Registration
Statement without including Registrable Securities of such Stockholder. The
failure to so include in any registration statement the Registrable Securities
of a Stockholder (with regard to that registration statement) shall not in and
of itself result in any liability on the part of the Company to such
Stockholder.
ARTICLE IV
MISCELLANEOUS
               Section 4.1          Headings.  The headings in this Agreement
are for convenience of reference only and shall not control or effect the
meaning or construction of any provisions hereof.
               Section 4.2          Entire Agreement.  This Agreement
constitutes the entire agreement and understanding of the parties hereto in
respect of the subject matter contained herein, and there are no restrictions,
promises, representations, warranties, covenants, conditions or undertakings
with respect to the subject matter hereof, other than those expressly set forth
or referred to herein. This Agreement supersedes all prior agreements and
understandings between the parties hereto with respect to the subject matter
hereof.
               Section 4.3          Further Actions and Cooperation.  Each of
the Stockholders agrees to use its reasonable efforts to take, or cause to be
taken, all actions and to do, or cause to be done, and to assist and cooperate
with the other parties in doing, all things necessary, proper or advisable to
give effect to the transactions contemplated by this Agreement. Without limiting
the generality of the foregoing, each of the Stockholders (i) acknowledges that
such Stockholder will prepare and file with the Commission filings under the
Exchange Act, including under Section 13(d) of the Exchange Act, relating to its
Beneficial Ownership of the Common Stock and (ii) agrees to use its reasonable
efforts to assist and cooperate with the other parties in promptly preparing,
reviewing and executing any such filings under the Exchange Act, including any
amendments thereto.
18

--------------------------------------------------------------------------------

      Section 4.4          Notices.  All notices, requests, consents and other
communications hereunder to any party shall be deemed to be sufficient if
contained in a written instrument delivered in person or sent by facsimile,
nationally recognized overnight courier or first class registered or certified
mail, return receipt requested, postage prepaid, addressed to such party at the
address set forth below or such other address as may hereafter be designated on
the signature pages of this Agreement or in writing by such party to the other
parties:
If to the Initial Stockholders, to:


Max L. Fuller
4080 Jenkins Road
Chattanooga, TN  37241
If to the Company, to:


U.S. Xpress Enterprises, Inc.
4080 Jenkins Road
Chattanooga, TN  37241
Attention:  Chief Financial Officer
With copies to:


U.S. Xpress Enterprises, Inc.
4080 Jenkins Road
Chattanooga, TN  37241
Attention:  General Counsel


Scudder Law Firm, P.C., L.L.O.
411 South 13th Street, Suite 200
Lincoln, NE  68508
Attention: Mark A. Scudder, Esq.
If to a Stockholder that is not one of the Initial Stockholders, then to the
address set forth in the written joinder agreement of such Stockholder provided
for in Section 2.1 hereof.  All such notices, requests, consents and other
communications shall be deemed to have been given or made if and when received
(including by overnight courier) by the parties at the above addresses or sent
by facsimile, with confirmation received, to the facsimile numbers specified
above (or at such other address or facsimile number for a party as shall be
specified by like notice). Any notice delivered by any party hereto to any other
party hereto shall also be delivered to each other party hereto simultaneously
with delivery to the first party receiving such notice.
            Section 4.5         Applicable Law.  The substantive laws of the
State of Tennessee shall govern the interpretation, validity and performance of
the terms of this Agreement, without regard to conflicts of law doctrines.  THE
PARTIES HERETO WAIVE THEIR RIGHT TO A JURY TRIAL WITH RESPECT TO DISPUTES
HEREUNDER.
19

--------------------------------------------------------------------------------


           Section 4.6          Severability.  The invalidity, illegality or
unenforceability of one or more of the provisions of this Agreement in any
jurisdiction shall not affect the validity, legality or enforceability of the
remainder of this Agreement, including any such provisions, in any other
jurisdiction, it being intended that all rights and obligations of the parties
hereunder shall be enforceable to the fullest extent permitted by law.
           Section 4.7          Successors and Assigns.  Except as otherwise
provided herein, all the terms and provisions of this Agreement shall be binding
upon, shall inure to the benefit of and shall be enforceable by the respective
successors and permitted assigns of the parties hereto. No Stockholder may
assign any of its rights hereunder to any Person other than a Permitted
Transferee. Each Permitted Transferee of any Stockholder shall be subject to all
of the terms of this Agreement, and by taking and holding such shares such
Person shall be entitled to receive the benefits of and be conclusively deemed
to have agreed to be bound by and to comply with all of the terms and provisions
of this Agreement; provided, however, no transfer of rights permitted hereunder
shall be binding upon or obligate the Company unless and until (i) if required
under Section 2.1 hereof, the Company shall have received written notice of such
transfer and the joinder of the transferee provided for in Section 2.1 hereof,
and (ii) such transferee can establish Beneficial Ownership or ownership of
record of a Registrable Amount (whether individually or together with its
Affiliates that are Stockholders or transferees of Stockholders and, if
applicable, its other Permitted Transferees that are Stockholders or transferees
of Stockholders).  The Company may not assign any of its rights or obligations
hereunder without the prior written consent of each of the Stockholders. 
Notwithstanding the foregoing, no successor or assignee of the Company shall
have any rights granted under this Agreement until such Person shall acknowledge
its rights and obligations hereunder by a signed written statement of such
Person’s acceptance of such rights and obligations.
          Section 4.8          Amendments.  This Agreement may not be amended,
modified or supplemented unless such amendment, modification or supplement is in
writing and signed by each of the Stockholders and the Company.
          Section 4.9          Waiver.  The failure of a party hereto at any
time or times to require performance of any provision hereof shall in no manner
affect its right at a later time to enforce the same. No waiver by a party of
any condition or of any breach of any term, covenant, representation or warranty
contained in this Agreement shall be effective unless in a writing signed by the
party against whom the waiver is to be effective, and no waiver in any one or
more instances shall be deemed to be a further or continuing waiver of any such
condition or breach in other instances or a waiver of any other condition or
breach of any other term, covenant, representation or warranty.
         Section 4.10          Counterparts.  This Agreement may be executed in
two or more counterparts, each of which shall be deemed an original but all of
which shall constitute one and the same Agreement.
         Section 4.11          Submission To Jurisdiction.  ANY LEGAL ACTION OR
PROCEEDING WITH RESPECT TO THIS AGREEMENT AND ANY ACTION FOR ENFORCEMENT OF ANY
JUDGMENT IN RESPECT THEREOF MAY BE BROUGHT IN THE COURTS OF THE STATE OF
TENNESSEE OR OF THE UNITED STATES OF AMERICA FOR THE EASTERN DISTRICT OF
TENNESSEE AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH PARTY HERETO
HEREBY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, THE NON-EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS AND THE
APPELLATE COURTS THEREOF. EACH PARTY HERETO IRREVOCABLY CONSENTS TO THE SERVICE
OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR
PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL,
POSTAGE PREPAID, TO SUCH PARTY AT THE ADDRESS FOR NOTICES SET FORTH HEREIN. EACH
PARTY HERETO HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT BROUGHT IN THE
COURTS REFERRED TO ABOVE AND HEREBY FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO
PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN
ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
20

--------------------------------------------------------------------------------

          Section 4.12          Injunctive Relief.  Each party hereto
acknowledges and agrees that a violation of any of the terms of this Agreement
will cause the other parties irreparable injury for which an adequate remedy at
law is not available. Therefore, the Stockholders agree that each party shall be
entitled to, an injunction, restraining order, specific performance or other
equitable relief from any court of competent jurisdiction, restraining any party
from committing any violations of the provisions of this Agreement, without the
need to post a bond or prove the inadequacy of monetary damages.
          Section 4.13          Recapitalizations, Exchanges, Etc. Affecting the
Shares of Common Stock; New Issuance. The provisions of this Agreement shall
apply, to the full extent set forth herein, with respect to Company Securities
and to any and all equity or debt securities of the Company or any successor or
assign of the Company (whether by merger, consolidation, sale of assets, or
otherwise) which may be issued in respect of, in exchange for, or in
substitution of, such Company Securities and shall be appropriately adjusted for
any stock dividends, splits, reverse splits, combinations, reclassifications,
recapitalizations, reorganizations and the like occurring after the date hereof.
          Section 4.14          Termination.  Upon the mutual consent of all of
the parties hereto or, with respect to each Stockholder, at such earlier time as
such Stockholder and its Affiliates and Permitted Transferees ceases to
Beneficially Own a Registrable Amount, the terms of this Agreement shall
terminate, and be of no further force and effect; provided, however, that the
following shall survive the termination of this Agreement: (i) the provisions of
Sections 3.6, 3.7, 4.5, 4.11, this Section 4.14 and Section 4.15; and (ii) the
rights with respect to the breach of any provision hereof by the Company.
          Section 4.15          Rule 144.  The Company covenants that it will
file the reports required to be filed by it under the Securities Act and the
Exchange Act and the rules and regulations adopted by the Commission thereunder
(or, if it is not required to file such reports, it will, upon the request of
any holder of Registrable Securities, make publicly available other information
so long as necessary to permit sales in compliance with Rule 144 under the
Securities Act), and it will take such further reasonable action, to the extent
required from time to time to enable such holder to sell Registrable Securities
without registration under the Securities Act within the limitation of the
exemptions provided by Rule 144 under the Securities Act, as such Rule 144 may
be amended from time to time, or any similar rule or regulation hereafter
adopted by the Commission. Upon the reasonable request of any holder of
Registrable Securities, the Company will deliver to such holder a written
statement as to whether it has complied with such information and filing
requirements.
[Remainder of page left blank intentionally]
21

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered by their respective officers or authorized signatories thereunto duly
as of the date first written above.
U.S. XPRESS ENTERPRISES, INC.
   
By:
/s/ Leigh Anne Battersby
Name: Leigh Anne Battersby
Title: Corporate General Counsel

 
 
 
[Signature page to the Registration Rights Agreement]

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
set forth in the first paragraph hereof.
LISA M. PATE
   
By:
/s/ Lisa M. Pate
Name: Lisa M. Pate (individually)
   
IRREVOCABLE TRUST FBO LISA M. PATE
 
By:
/s/ Lisa M. Pate
Name: Lisa M. Pate
Title: Trustee
   
QUINN FAMILY PARTNERS, L.P.
 
By:
/s/ Lisa M. Pate
Name: Lisa M. Pate
Title: Managing General Partner    
PATRICK QUINN NON-GST MARITAL TRUST
 
By:
/s/ Anna Marie Quinn by Lisa Quinn Pate POA
Name: Anna Marie Quinn
Title: Trustee
   
PATRICK QUINN GST MARITAL TRUST
 
By:
/s/ Anna Marie Quinn by Lisa Quinn Pate POA
Name: Anna Marie Quinn
Title: Trustee
 


 
[Signature page to the Registration Rights Agreement]
 
 

--------------------------------------------------------------------------------

PATRICK QUINN GST TENNESSEE GAP TRUST
 
 
By:
/s/ Anna Marie Quinn by Lisa Pate POA
Name: ANNA MARIE QUINN
Title: Trustee
 
 
PATRICK BRIAN QUINN
 
By:
/s/ Patrick Brian Quinn
Name: Patrick Brian Quinn (individually)
 
 
IRREVOCABLE TRUST FBO PATRICK BRIAN QUINN
 
By:
/s/ Patrick Brian Quinn
Name: Patrick Brian Quinn
Title: Trustee
 
 
IRREVOCABLE TRUST FBO RENEE A. DALY
 
By:
/s/ Renee A. Daly
Name: Renee A. Daly
Title: Trustee
 
 
MAX L. FULLER
 
By:
/s/ Max L. Fuller
Name: Max L. Fuller (individually)
 
 
FULLER FAMILY ENTERPRISES, LLC
 
By:
/s/ Max L. Fuller
Name: Max L. Fuller
Title: Member

 
[Signature page to the Registration Rights Agreement]
 

--------------------------------------------------------------------------------

FULLER FAMILY ENTERPRISES, LLC
 
 
By:
/s/ Janice B. Fuller
Name: Janice B. Fuller
Title: Member
 
 
WILLIAM E. FULLER
 
By:
/s/ William E. Fuller
Name: William E. Fuller (individually)
 
 
IRREVOCABLE TRUST FBO WILLIAM E. FULLER
 
By:
/s/ William E. Fuller
Name: William E. Fuller
Title: Trustee
 
 
MAX FULLER FAMILY LIMITED PARTNERSHIP
 
By:
/s/ William E. Fuller
Name: William E. Fuller
Title: Managing General Partner
 
 
IRREVOCABLE TRUST FBO STEPHEN C. FULLER
 
By:
/s/ Stephen C. Fuller
Name: Stephen C. Fuller
Title: Trustee
 
 
IRREVOCABLE TRUST FBO CHRISTOPHER M. FULLER
 
By:
/s/ Christopher M. Fuller
Name: Christopher M. Fuller
Title: Trustee

 
[Signature page to the Registration Rights Agreement]
 

Back to Form 10-Q [form10q.htm]